PER CURIAM.
In an action by the appellee Jeanne Baker for damages for personal injuries, and by her husband the appellee Frank Baker for derivative damages, a verdict rendered in favor of the plaintiffs awarded $125,000 and $30,000 to them respectively. The defendants appealed.
The injuries were received by Jeanne Baker while a passenger in an automobile involved in a collision with one owned by the appellant Barkett driven with his consent by the appellant Popham.
On consideration of the contentions presented by the appellant, in the light of the record, briefs and argument, we hold no reversible error has been shown. The remarks of plaintiffs’ attorney in argument before the jury which appellants contend constitute “golden rule arguments”, have been examined and are found not to be such. Based on the evidence the inclusion of the element of future medical expense, in the jury charges relating to damages, was not error. The appellants’ contention that the verdict *223awards were excessive and such as to shock the judicial conscience is held to he without merit. A post verdict motion claiming excessiveness and seeking an order for a remittitur was considered and denied by the trial court. On consideration thereof here, we find no reason in law to disturb the verdict and judgment.
Affirmed.